Newburger, J.
“The plaintiff, on the night of April 18, 1888, while in the employ of defendant and while engaged in his duties, tripped on a rail and broke his wrist, which injury •plaintiff claimed was caused by defendant’s negligence.
The defendant denied any negligence on its part and claimed that plaintiff’s injuries were caused by his own negligence.
The case was submitted to the jury and resulted in a verdict for the plaintiff in the sum of $500.
From the judgment entered thereon, and an order denying a motion for a new trial, this appeal is taken.
In his charge to the jury the learned trial justice said : “You have a right to believe or disbelieve the plaintiff entirely, unless he is corroborated; if he is corroborated, you have no right to disbelieve him,” to which portion of the charge an exception was duly taken.
The credibility of a witness is a question for the jury (Honegger v. Wettstein, 94 N Y. 252; Bank v. Diefendorf, 123 id. 200), and, therefore, the charge of the judge took from the jury the right, to determine as to whether his conduct was such as to bring him within the rale that the jury were at liberty to accept or reject the testimony of an interested witness.
Without examining any of the other questions submitted by appellant’s counsel, we think the judgment, for the reason above stated, should be reversed and a new trial granted, with costs to abide the event.
Yah Wyck and McCarthy, JJ., concur.
Judgment reversed, new trial granted, costs to abide event.